ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-435, concluding that RAYMOND L. POLING of SEA ISLE CITY, who was admitted to the bar of this State in 1972, should be reprimanded for violating RPC 1.4(b) (failure to explain a matter to the extent reasonably necessary to permit the client to make informed decisions about the representation), RPC 1.7(b) (conflict of interest), and RPC 1.8(a) (prohibited business transactions with clients), and good cause appearing;
It. is ORDERED that RAYMOND L. POLING is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.